Citation Nr: 0213929	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  02-05 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
anxiety reaction with syncope (mixed psychoneurosis).  

(The issue of entitlement to service connection for 
psychiatric disability will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from May 11 to October 29, 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a psychiatric disorder.  
In July 2002, the appellant, sitting at the RO in Jackson, 
gave sworn testimony at a videoconference hearing before the 
undersigned Board member, sitting in Washington, D.C.  A 
transcript of that hearing is of record.  

In March 2001 in a conference with a Decision Review Officer 
at the RO, the veteran withdrew his appeal and request for a 
hearing with respect to an application to reopen a claim for 
service connection for a heart disorder.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for psychiatric 
disability pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  A rating decision dated in January 1975 denied service 
connection for anxiety reaction with syncope.  

2.  Although the veteran was informed of this determination 
and of his appellate rights in February 1975, he did not 
initiate an appeal.  

3.  The evidence received since the January 1975 rating 
decision is not wholly cumulative and is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for anxiety reaction with 
syncope.  


CONCLUSIONS OF LAW

1.  The January 1975 rating decision denying the veteran's 
claim of entitlement to service connection for anxiety 
reaction with syncope is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201, 
20.302, 20.1103 (2001).  

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for anxiety 
reaction with syncope.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096, became effective during 
the pendency of this appeal, the Board finds it unnecessary 
to address its applicability in this case in view of the 
disposition reached herein.  

The record shows that a rating decision dated in January 1975 
denied entitlement to service connection for anxiety reaction 
with syncope.  The veteran was informed of this determination 
and of his appellate rights the following month, but he did 
not initiate an appeal.  The rating decision therefore became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.200, 20.201, 20.302, 20.1103.  

The veteran's application to reopen his claim for service 
connection for psychiatric disability was received in March 
2001.  A claim will be reopened if new and material evidence 
has been submitted since the last final disallowance of the 
claim on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  

Although the RO in May 2002 found that new and material 
evidence had been submitted to reopen the claim, the Board 
must address the issue of new and material evidence in the 
first instance because it determines the Board's jurisdiction 
to reach the underlying claim and to adjudicate the claim de 
novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  Once the Board finds that 
no such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, 
beyond the evaluation of whether the evidence submitted in 
the effort to reopen is new and material, is neither required 
nor permitted.  Id. at 1384.  Any finding entered when new 
and material evidence has not been submitted "is a legal 
nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) 
(applying an identical analysis to claims previously and 
finally denied, whether by the Board or the RO).  See Jackson 
v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  

New and material evidence means evidence not previously 
submitted to agency decision-makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

The evidence before the rating board in January 1975 included 
the service medical records, a statement from S. L. Bailey, 
M.D., and reports of VA examination dated in February 1944 
and December 1974.  This evidence revealed that the veteran's 
nervous system was normal when he was examined for service 
entrance.  However, on September 8, 1943, the veteran was 
referred by his company for a psychiatric evaluation.  It was 
reported that he had stated that he had had asthma for 11 
years and had been rejected for the Parachute Infantry for 
"heart trouble."  Reportedly, he was very vague about his 
complaints and appeared to be slow, dull, and uninterested.  
A psychoneurosis was suspected.  

The veteran was admitted to a service hospital on September 
11, 1943, with chief complaints of "[n]ervousness" and a 
"bad heart."  He was felt to be in good contact with his 
surroundings.  Asked to give an account of his disorder, he 
replied:  

It's just nervousness, that's all.  I 
can't watch a fight, that's one thing.  
Somebody start a fight or argue, I just 
get out of the way.  When I sleep at 
night, my heart, I lay there and hear it 
pounding, bouncing me up and down on the 
bed.  I don't know whether it's got 
anything to do about it, but I don't 
sleep but one way, on my left side.  My 
liver over here gives me a little trouble 
once in a while.  It hurts a little every 
night seems like.  Right side.  I don't 
know what's wrong with it, gives me a 
little trouble every once in a while.  
Have headache most of the time.  Just get 
nervous every once in a while.  Heart 
gets to beating.  Short of breath.  Can't 
help it.  I been that way all my life.  
Firing that M[-]1 rifle, I could hardly 
do it I was so nervous.  Get frightened a 
little, get nervous too.  I was standing 
inspection at Ft. Riley and I stood there 
with my knees knocking together.  Been 
that way ever since I could remember.  

Additional complaints included dizzy spells, scotomata, 
palpitation, pains about the heart, urinary frequency, pains 
in the back, the legs and the feet, faulty memory, 
restlessness, tension, difficulties in concentration, worries 
and feelings of depression.  It was reported that the veteran 
had frequently fallen out on hikes and had had to return to 
camp in an ambulance.  He became "very nervous" on the 
obstacle course and found the infiltration course "pretty 
tough.  Scared me awful bad.  I was nervous the rest of the 
day."  

A history elicited on admission indicated that the veteran 
admitted to somnambulism, nail biting, temper tantrums, 
"spasms" and food idiosyncrasies in childhood.  He was 
enuretic until the age of 16.  He had typhoid fever at 6, 
diphtheria at 9, and small pox at 12.  He left school at the 
age of 14 while in the 4th grade, having failed repeatedly, 
and was able to read and write with difficulty.  He was 
knocked unconscious for four to five minutes at the age of 18 
during a boxing match.  There were no "admitted residuals."  
The examiner noted that the veteran showed a considerable 
degree of mental deficiency and was thoroughly ingrained in 
his neurotic reaction pattern.  The examiner was of the 
opinion that he was useless to the service.  The final 
diagnosis on discharge from the hospital on September 24, 
1943, was psychoneurosis, mixed, severe, cause undetermined, 
manifested by diffuse hypochondriacal complaints, tension, 
restlessness, insomnia, faulty memory, and difficulties in 
concentration.  He was felt to be unimproved.  The disorder 
was considered to have existed prior to induction (EPTI) and 
not to have been acquired in the line of duty.  

In October 1943, the veteran was given a Certificate of 
Disability for Discharge, which indicated that he had been 
found unfit for duty due to a mixed psychoneurosis of 
undetermined cause that was manifested by diffuse 
hypochondriacal complaints, tension, restlessness, insomnia, 
faulty memory, and difficulties in concentration.  His 
impairment was felt to be severe.  A Board of Medical 
Officers found that the disability had existed prior to 
induction and was not aggravated by service.  

A VA psychiatric examination in March 1944, however, 
culminated in a clinical impression that the veteran had no 
nervous or mental disorder at that time.  After reviewing the 
service medical records, the examiner noted "the all too 
routine diagnosis of a psychoneurosis.  This was made after 
only a few days in [the] hospital and apparently on account 
of the impression that he was unsuited for the Army, and this 
diagnosis proved 'the best way out.'"  

A rating decision dated in March 1944 denied service 
connection for psychiatric disability on the basis that a 
psychoneurosis was not found on the most recent examination.  
However, the notice of this action did not specifically 
advise the veteran that service connection for a psychiatric 
disorder had been denied.  See Best v. Brown, 10 Vet. App. 
322, 325 (1997) (for VA decision to become final, written 
notification to the claimant specifying the disability denied 
is required).  

The veteran filed a formal application to reopen his service 
connection claim in November 1974, and in conjunction with 
his application submitted the statement of Dr. Bailey, which 
was dated that month.  Dr. Bailey reported that the veteran 
was under his treatment for a nervous condition and that he 
had been discharged from service for a nervous condition 
manifested by tension, restlessness, and insomnia.  On a VA 
psychiatric examination in December 1974, the veteran 
complained of nervousness and blackout spells.  He stated 
that he had fainting spells that occurred about three times a 
month.  He said that he was "nervous inside, restless, 
tense, easily excited, jumpy, irritable, and can't relax."  
The diagnoses were anxiety reaction, and syncope, which was 
felt to be "possibly related to nerves."  

The evidence added to the record since the January 1975 
rating decision includes VA and private treatment reports; a 
report of VA psychiatric evaluation in July 2001; the July 
2001 statement of D. E. G., a friend who has known the 
veteran since childhood; and the transcript of testimony 
offered by the veteran in March 2002.  

The private treatment reports address unrelated organic 
disorders, while the VA outpatient treatment reports merely 
reflect a history of anxiety and a diagnosis of, and 
treatment for generalized anxiety disorder and sleep 
disturbance.  When examined at the VA mental hygiene clinic 
on July 18, 2001, it was reported that his symptoms began in 
1943 and continued to the present.  The Axis I diagnoses were 
chronic recurrent anxiety, and insomnia; panic attacks were 
to be ruled out.  

D. E. G.'s statement indicates that he knew the veteran 
before service, that they had worked together prior to 
service, and that there was nothing wrong with the veteran 
before he served on active duty during World War II.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

Together, the VA psychiatric evaluation of July 18, 2001, and 
the statement of the veteran's lifelong friend constitute 
evidence that bears directly on the prior final denial and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
anxiety reaction with syncope.  38 C.F.R. § 3.156(a).  
Although much of the new evidence is cumulative of that 
previously of record, some of the new evidence provides "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, . . ."  Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  As such, the new 
evidence is new and material, and the application to reopen 
must be granted.  


ORDER

The application to reopen a claim of entitlement to service 
connection for anxiety reaction with syncope (mixed 
psychoneurosis) is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

